Case: 18-14621   Date Filed: 07/16/2019   Page: 1 of 6


                                                        [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14621
                        Non-Argument Calendar
                      ________________________

                       Agency No. A046-018-748



KAYLA PAUL LINDSEY,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                             (July 16, 2019)

Before WILLIAM PRYOR, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:
               Case: 18-14621     Date Filed: 07/16/2019    Page: 2 of 6


      Kayla Lindsey, a native and citizen of the Bahamas, petitions for review of

the Board of Immigration Appeals’s decision affirming the Immigration Judge’s

order of removal and denial of a waiver of inadmissibility under § 212(h) of the

Immigration and Nationality Act, 8 U.S.C. § 1182(h). On appeal, she argues (1)

that the government did not satisfy its burden of showing that she was removable,

as her conviction under 18 U.S.C. § 371 is not an aggravated felony under INA

§ 101(a)(43)(M), 8 U.S.C. § 1101(a)(43)(M); (2) that the BIA erred in affirming

the IJ’s decision that she is statutorily ineligible for a § 212(h) waiver of

inadmissibility; and (3) that the IJ violated her due process rights by determining

that she was ineligible for a § 212(h) waiver without reviewing her brief. After

careful review, we dismiss in part and deny in part.

                                           I

      We review only the decision of the BIA, except to the extent that the BIA

has expressly adopted the IJ’s opinion. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). Courts lack jurisdiction to review “any final order of removal

against an alien who is removable by reason of having committed” an aggravated

felony. 8 U.S.C. § 1252(a)(2)(C); 8 U.S.C. § 1227 (a)(2)(A)(iii). We do, however,

retain jurisdiction “to determine underlying facts that establish our jurisdiction or

lack of it,” which means here we can consider whether substantial evidence

supports the government’s contention that Lindsey has committed an aggravated


                                           2
               Case: 18-14621     Date Filed: 07/16/2019   Page: 3 of 6


felony. Garces v. U.S. Atty. Gen., 611 F.3d 1337, 1343 (11th Cir. 2010). “The

upshot of all this is that the jurisdictional question merges into our consideration of

the merits.” Id. (citations omitted).

      The INA defines “aggravated felony,” in relevant part, as “an offense that

. . . involves fraud or deceit in which the loss to the victim or victims exceeds

$10,000.” INA § 101(a)(43)(M)(i), 8 U.S.C. § 1101(a)(43)(M)(i). Lindsey

concedes that she was previously convicted of conspiracy to defraud the United

States under 18 U.S.C. § 371. She contends, however, that she was not removable

as a result of this conviction because it does not qualify as an “aggravated felony.”

      The problem for Lindsey is that the Supreme Court has clearly held that

§ 371 “involves fraud or deceit” for purposes of § 1101(a)(43)(M)(i). Nijhawan v.

Holder, 557 U.S. 29, 40 (2009). To the extent that Lindsey argues that the “loss”

from her conviction did not “exceed[] $10,000,” we are unpersuaded. Lindsey

argues that the IJ erred in using “the specific circumstance approach . . . to find

[her] deportable,” but that is precisely the approach called for by Nijhawan. See id.

at 32 (concluding that the language “in which the loss to the victim exceeds

$10,000” refers to “the particular circumstances in which an offender committed a

. . . fraud or deceit crime on a particular occasion”).

      Here, the IJ properly looked to Lindsey’s plea agreement that shows that she

paid a restitution amount of just over $186,830. She has not provided any


                                           3
               Case: 18-14621     Date Filed: 07/16/2019    Page: 4 of 6


evidence that this restitution amount was not “tied to the specific counts covered

by the conviction,” id. at 42, by, for example, alleging that it relates to uncharged

conduct. Indeed, she even admitted in her § 212(h) waiver application that she had

pleaded guilty to receiving $186,830 in grant kickbacks. “In the absence of any

conflicting evidence (and petitioner mentions none), this evidence is clear and

convincing.” Id. at 43. See also id. at 42–43 (“find[ing] nothing unfair” about the

IJ’s use of “earlier sentencing-related material” and the petitioner’s “own

stipulation . . . show[ing] that the conviction involves losses considerably greater

than $10,000”).

      Because we conclude that the BIA did not err in concluding that Lindsey is

removable as an aggravated felon, we dismiss her petition in part for lack of

jurisdiction pursuant to INA § 242(a)(2)(C), 8 U.S.C. § 1252(a)(2)(C).

                                           II

      Lindsey next challenges the BIA’s conclusion that she was statutorily

ineligible for a waiver under INA § 212(h), 8 U.S.C. § 1182(h). The Attorney

General has the discretion to waive a finding of inadmissibility for an immigrant

who is “the spouse, parent, son, or daughter of a citizen of the United States . . . if

it is established to the satisfaction of the Attorney General that the alien’s denial of

admission would result in extreme hardship” to the qualifying relative. INA

§ 212(h)(1)(B), 8 U.S.C. § 1182(h)(1)(B). The Attorney General, however, lacks


                                           4
                  Case: 18-14621       Date Filed: 07/16/2019      Page: 5 of 6


discretion to grant a § 212(h) waiver to an alien who has committed an “aggravated

felony” while “lawfully admitted for permanent residence.” INA § 212(h), 8

U.S.C. § 1182(h); Balogun v. U.S. Atty. Gen., 425 F.3d 1356, 1359 (11th Cir.

2005). The INA limits our jurisdiction here as well; we lack jurisdiction “to

review a decision of the Attorney General to grant or deny a waiver,” 8 U.S.C. §

1182(h), but we do have jurisdiction “to review the legal question of whether

[Lindsey] is statutorily eligible to apply for a § 212(h) waiver.” Poveda v. U.S.

Atty. Gen., 692 F.3d 1168, 1172 (11th Cir. 2012) (citations omitted).

         We have already determined that Lindsey’s conviction for conspiracy to

defraud the United States qualifies as an aggravated felony under 8 U.S.C.

§ 1227(a)(2)(A)(iii). Moreover, Lindsey is the recipient of an IR-1 immigrant visa

as the spouse of a United States citizen, and thus she is “lawfully admitted for

permanent residence.” See Malik v. Attorney Gen. of U.S., 659 F.3d 253, 255 (3d

Cir. 2011) (noting that the petitioner was a “legal permanent resident . . . after

receiving an IR–1 immigrant visa based on his . . . marriage to . . . a United States

citizen”); Matter of Torres-Garcia, 23 I & N Dec. 866, 872 (BIA 2006) (stating

that “[u]pon [the] issuance of [a spousal] visa, the [alien] would have been

admissible as an immigrant and, upon admission, would thereafter have been a

lawful permanent resident of the United States”).1 The BIA thus correctly


1
    Although we do not afford field manuals Chevron deference, see Bradley v. Sebelius, 621 F.3d
                                                 5
                Case: 18-14621       Date Filed: 07/16/2019       Page: 6 of 6


determined that Lindsey is statutorily ineligible for a waiver of inadmissibility

under INA § 212(h), 8 U.S.C. § 1182(h).

                                               III

       Finally, Lindsey argues that the BIA “erred in not finding implicit bias” in

the IJ’s decision stemming from the fact that the IJ “ruled from the bench that

[Lindsey] was ineligible” for a § 212(h) waiver without reading her brief. The IJ’s

failure to read her brief, she contends, amounts to a denial of due process.

       Lindsey has not identified a due process violation here. To do so, Lindsey

“must show that she was deprived of liberty without due process of law and that

the purported errors caused her substantial prejudice,” meaning that “in the

absence of the alleged violations, the outcome of the proceeding would have been

different.” Lapaix v. U.S. Atty. Gen., 605 F.3d 1138, 1143 (11th Cir. 2010)

(citations omitted). Lindsey cannot show “substantial prejudice” here because, as

we have already concluded, she was statutorily ineligible for a § 212(h) waiver,

regardless of whether the IJ read her briefs or not. Therefore, the BIA did not err

in concluding that the IJ did not violate Lindsey’s due process rights.

       PETITION DISMISSED IN PART AND DENIED IN PART.


1330, 1338 (11th Cir. 2010), we note that the United States Citizenship and Immigration
Services’s “Adjudicator’s Field Manual” further supports the conclusion that IR-1 visa recipients
are lawful permanent residents. See U.S. Citizenship & Immigration Servs., Dep’t of Homeland
Sec., Adjudicator’s Field Manual, Appx. 23-7 (June 6, 2019) (including IR-1 visa recipients
among the categories of “Legal Permanent Resident Aliens”).

                                                6